DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 15 is/are objected to because of the following informalities:  looks like there should be an “and” between the two wherein statements in lines 7-12 of claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The amendment to the claims filed Apr. 11, 2022 is sufficient for the Examiner to withdraw the rejection of claims 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu).
Regarding claims 1, 3, and 4, Weber (abstract) discloses9 a method of selectively strengthening glass.  Weber (Figs. 6A-6E and [0063]-[0068]) discloses cover glass 604 after a first strengthening treatment in a first heated potassium bath and forming a compressive stress surface layer 609 having a corresponding depth of compressive layer.  This strengthened cover glass corresponds to a glass substrate.  Weber discloses the bottom major surface (corresponding to a second surface) of the glass substrate is masked with shielding 606 to form a shielded portion 608, the shielded portion 608 corresponds to a second surface that is contacted with a mask over the entire second surface.  Weber discloses the top major surface (corresponding to a first surface) and edge extremities are unshielded.  Weber discloses after shielding the glass substrate, the glass substrate is treated in a second heated potassium bath for a second period of time.  While Weber fails to explicitly state the potassium bath is a molten alkali salt and the strengthening treatment includes immersing the strengthened glass substrate with shielding, Weber ([0033]) further discloses in the treating of substrates with selectively exposed surface portions in a chemical bath containing potassium (e.g. KNO3-) and submerging the cover glass in a heated potassium bath (for example a molten KNO3 – i.e. a molten alkali metal salt).  Therefore, based on the additional teachings regarding chemically strengthening by submerging a potassium bath by Weber, it would be obvious to a person having ordinary skill in the art, the second strengthening treatment of the glass substrate comprising immersing (i.e. submerging) the glass substrate.  
Weber ([0036]) further discloses the glass covers are typically rather thin and may be less than about 1 mm, and discloses the cover glass is for electronic devices (abstract) and ([0027]) the glass as a display glass.  Weber fails to disclose with enough specificity the glass substrate having an average thickness equal to or less than 0.3 mm, as claimed in claim 1 or an average thickness equal to or less than 0.2 mm, as claimed in claim 3.  However, Chu (Figs. 2, 3A, and 3B and [0018]-[0026]) discloses a method comprising immersing a glass substrate in a strengthening solution, such as potassium nitrate.  Chu discloses the glass substrate ranges in thickness between 0.1 mm and 0.55 mm, which overlaps Applicant’s claimed range of an average thickness equal to or less than 0.3 mm, as claimed in claim 1 and an average thickness equal to or less than 0.2 mm, as claimed in claim 3.  Chu discloses the glass substrate having a first surface 106 and a second surface 108 where the second surface 108 is contacted by a mask (“barrier film 104” – such as a metal film) over the entire second surface.  Chu ([0030]) further discloses the glass is used in a display device.  Both Weber and Chu disclose strengthening thin glasses for display devices in potassium nitrate and masking in the strengthening process.  Therefore, based on the additional teachings by Chu, it would be obvious to a person having ordinary skill in the art, thin glasses for display devices, such as glasses having an average thickness ranging between 0.1 mm and 0.55 mm, used for the cover glass of less than 1 mm in the strengthening method of Weber.  
Weber further discloses following the second strengthening treatment (i.e. after the immersing) the glass substrate comprises unshielded portions 610A of the cover glass, which includes the first surface, as having an enhanced depth of compressive layer DOL1 and enhanced strengthening that is deeper than the other chemically strengthened surface region 608A having a depth of compressive stress layer DOL2 and the enhanced compressive stress is greater than the compressive stress of the other chemically strengthened surface region 608A.  This provides for the glass substrate after the immersing comprises a compressive stress layer extending from the first surface of the glass substrate comprising a first depth of layer DOL1 that is greater than a compressive stress layer at the second surface, as claimed in claim 1 and the second compressive stress layer extending inward toward the center of the glass substrate comprising a second depth of layer DOL2, as claimed in claim 4.
Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress can be varied and controlled in the process of Weber.  Further, as discussed above, Weber in view of Chu provides for substrates ranging from 0.1 mm (100 microns) to 0.55 mm (550 microns) and Weber ([0046]) discloses a cover glass having an enhanced chemical strengthening depth to be about 100 microns and the other chemically strengthened layer to be about 38.6 microns, and differences may be on the order of tens of microns.  Therefore, based on the disclosures of Weber and Chu, it would be obvious to a person having ordinary skill in the art, the compressive stress layer extending inward from the first surface (i.e. enhanced strengthening depth) toward the center can be controlled and varied and such that the compressive layer extending inward toward the center is greater than 25% of the average thickness of the glass substrate.  The obviousness of a compressive layer extending inward toward the center is greater than 25% of the average thickness of the glass substrate is based on the obviousness that the depth of the compressive stress can be varied and controlled in the process of Weber and  is also based on the an enhanced chemical strengthening depth of 100 microns +/- 10 microns (due to differences on the order of tens of microns) and the other chemically strengthened layer of 38.6 microns +/- 10 microns (due to differences on the order of tens of microns) taught by Weber and applied to the substrate ranges of Weber in view of Chu within Applicant’s claimed range of 0.1 mm to 0.3 mm.  A DOL1 depth of 100 microns +/- 10 microns, as taught by Weber, applied to a substrates within Applicant’s claimed range of equal to or less than 0.3 mm substrate or less than or equal to 0.2 mm substrate provides for a compressive stress layer extending inward from the first surface of the glass substrate is greater than 25% of the average thickness of the glass substrate.  (For example 90 microns/300 microns, 100 microns/300 microns and 110 microns/300 microns ranges from 0.3 to 0.37, which is ~30% to 37%  and 90-110 microns/200 microns ranges from 0.45 to 0.55, which is ~45% to 55%).  
Regarding claim 2, in addition to the rejection of claims 1 and 4 above, Weber ([0041]) further discloses foil and aluminum can be used for masking and Chu ([0026]) discloses a barrier film (i.e. mask) as a metal film.  Therefore, based on the teachings of Weber and Chu, it would be obvious to a person having ordinary skill in the art the mask comprises metal.
Regarding claim 5, in addition to the rejection of claims 1, 3, and 4 above, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress for both DOL1 and DOL2 can be varied and controlled with the process of Weber.  Further, as discussed above, Weber in view of Chu provides for substrates ranging from 0.1 mm (100 microns) to 0.55 mm (550 microns) and Weber ([0046]) discloses a cover glass having an enhanced chemical strengthening depth to be about 100 microns and the other chemically strengthened layer to be about 38.6 microns, and differences may be on the order of tens of microns.  Therefore, based on the disclosures of Weber, it would be obvious to a person having ordinary skill in the art, the depth of DOL2 can be controlled and varied such that the DOL2 is greater than 25% of the average thickness of the glass substrate.  The obviousness is based on the an enhanced chemical strengthening depth of 100 microns +/- 10 microns (due to differences on the order of tens of microns) and the other chemically strengthened layer of 38.6 microns +/- 10 microns (due to differences on the order of tens of microns) taught by Weber and applied to the substrate ranges of Weber in view of Chu within Applicant’s claimed range of 0.1 mm to 0.3 mm.  A DOL2 depth of 38.6 microns +/- 10 microns, as taught by Weber, applied to a substrates within Applicant’s claimed range of equal to or less than 0.3 mm substrate or less than or equal to 0.2 mm substrate provides for a compressive stress layer extending inward from the first surface of the glass substrate is greater than 25% of the average thickness of the glass substrate.  (For example 28.6 microns-48.6 microns/100 microns ranges from ~0.286 to 0.486, which is ~28.6% to 48.6%).
Regarding claims 6, Weber (Fig. 1B and [0033]) further discloses the cover glass 104 selectively chemically treated for further strengthening by selective exposure, which is discussed in the rejection of claims 1, 3, and 4 above.  Weber ([0026]) further discloses the cover glass 104 may be coupled to the housing 102, for example, using an adhesive 105.  Therefore, based on the additional teachings of Weber where the cover glass may be coupled to the housing by an adhesive, it would be obvious to a person having ordinary skill in the art, a second substrate, such as a housing, bonded to one of the first surface of the glass substrate or the second surface of the glass substrate, as claimed.   
Regarding claims 7-9, as discussed in the rejection of claims 1, 3, and 4 above, Weber further discloses following the second strengthening treatment (i.e. after the immersing) the glass substrate comprises unshielded portions 610A of the cover glass, which includes the first surface, as having an enhanced depth of compressive layer DOL1 and enhanced strengthening that is deeper than the other chemically strengthened surface region 608A having a depth of compressive stress layer DOL2.  Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress for both DOL1 and DOL2 can be varied and controlled with the process of Weber.  Weber further suggests with the cross hatching (Figs. 6A-6E) depth of layers of the compressive stress where DOL1 and DOL2 and the DOL1 is at least 2% greater than DOL2, as claimed in claim 7, is at least 6% greater than DOL2, as claimed in claim 8, and is at least 10% greater than DOL2.  Weber ([0046]-[0047]) further discloses an a cover glass having an enhanced chemical strengthening depth to be about 100 microns and the other chemically strengthened layer to be about 38.6 microns, and differences may be on the order of tens of microns.  Therefore, based on the disclosures of Weber, including the DOL1 of about 100 microns and a DOL2 of about 38.6 microns, it would be obvious to a person having ordinary skill in the art, the depth of layer of DOL1 and DOL2 can be controlled and varied such that DOL1 is at least 2% greater than DOL2, as claimed in claim 7, is at least 6% greater than DOL2, as claimed in claim 8, and at is least 10% greater than DOL2.
Regarding claim 10, in addition to the rejection of claim 1 above, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress for both DOL1 and DOL2 can be varied and controlled with the process of Weber.  Weber ([0043] and [0046]-[0047]) further discloses a depth of compressive stress to be about 38.6 microns and to be about 100 microns, and discloses depth of layer differences ranging in tens of microns.  Therefore, it would be obvious to a person having ordinary skill in the art, the depth of layer of DOL1 can be controlled and varied such that DOL1 is equal to or greater than 10 microns.
Regarding claim 11, Weber ([0043] and [0046]-[0048]) discloses the first strengthening treatment can provide for a compressive stress of about 730 MPa and discloses the peak compressive stress of regions having a second chemical strengthening having a similar peak of 730 MPa.  Therefore it would be obvious to a person having ordinary skill in the art, since the first surface of Weber chemically strengthened with a second chemical strengthening having the first surface of the chemically strengthened glass substrate is at least 500 MPa.
Regarding claim 16, Weber (abstract) discloses9 a method of selectively strengthening glass.  Weber (Figs. 6A-6E and [0063]-[0068]) discloses cover glass 604 after a first strengthening treatment in a first heated potassium bath and forming a compressive stress surface layer 609 having a corresponding depth of compressive layer.  This strengthened cover glass corresponds to a glass substrate.  Weber discloses the bottom major surface (corresponding to a second surface) of the glass substrate is masked with shielding 606 to form a shielded portion 608, the shielded portion 608 corresponds to a second surface that is contacted with a mask over the entire second surface.  Weber discloses the top major surface (corresponding to a first surface) and edge extremities are unshielded.  Weber discloses after shielding the glass substrate, the glass substrate is treated in a second heated potassium bath for a second period of time.  While Weber fails to explicitly state the potassium bath is a molten alkali salt and the strengthening treatment includes immersing the strengthened glass substrate with shielding, Weber ([0033]) further discloses in the treating of substrates with selectively exposed surface portions in a chemical bath containing potassium (e.g. KNO3-) and submerging the cover glass in a heated potassium bath (for example a molten KNO3 – i.e. a molten alkali metal salt).  Therefore, based on the additional teachings regarding chemically strengthening by submerging a potassium bath by Weber, it would be obvious to a person having ordinary skill in the art, the second strengthening treatment of the glass substrate comprising immersing (i.e. submerging) the glass substrate.  
Weber ([0036]) further discloses the glass covers are typically rather thin and may be less than about 1 mm, and discloses the cover glass is for electronic devices (abstract) and ([0027]) the glass as a display glass.  Weber fails to disclose with enough specificity the glass substrate having an average thickness equal to or less than 0.3 mm, as claimed in claim 1 or an average thickness equal to or less than 0.2 mm, as claimed in claim 3.  However, Chu (Figs. 2, 3A, and 3B and [0018]-[0026]) discloses a method comprising immersing a glass substrate in a strengthening solution, such as potassium nitrate.  Chu discloses the glass substrate ranges in thickness between 0.1 mm and 0.55 mm, which overlaps Applicant’s claimed range of an average thickness equal to or less than 0.3 mm, as claimed in claim 1 and an average thickness equal to or less than 0.2 mm, as claimed in claim 3.  Chu discloses the glass substrate having a first surface 106 and a second surface 108 where the second surface 108 is contacted by a mask (“barrier film 104” – such as a metal film) over the entire second surface.  Chu ([0030]) further discloses the glass is used in a display device.  Both Weber and Chu disclose strengthening thin glasses for display devices in potassium nitrate and masking in the strengthening process.  Therefore, based on the additional teachings by Chu, it would be obvious to a person having ordinary skill in the art, thin glasses for display devices, such as glasses having an average thickness ranging between 0.1 mm and 0.55 mm, used for the cover glass of less than 1 mm in the strengthening method of Weber.  
Weber further discloses following the second strengthening treatment (i.e. after the immersing) the glass substrate comprises unshielded portions 610A of the cover glass, which includes the first surface, as having an enhanced depth of compressive layer DOL1 and enhanced strengthening that is deeper than the other chemically strengthened surface region 608A having a depth of compressive stress layer DOL2 and the enhanced compressive stress is greater than the compressive stress of the other chemically strengthened surface region 608A.  This provides for the glass substrate after the immersing comprises a compressive stress layer extending from the first surface of the glass substrate comprising a first depth of layer DOL1 that is greater than a compressive stress layer at the second surface.
Weber (Fig. 1B and [0033]) further discloses the cover glass 104 selectively chemically treated for further strengthening by selective exposure, which is discussed above.  Weber ([0026]) further discloses the cover glass 104 may be coupled to the housing 102, for example, using an adhesive 105.  Therefore, based on the additional teachings of Weber where the cover glass may be coupled to the housing by an adhesive, it would be obvious to a person having ordinary skill in the art, a second substrate, such as a housing, bonded to one of the first surface of the glass substrate or the second surface of the glass substrate, as claimed.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu) as applied to claim 1 above, and further in view of Weber (US 2012/0236526 – hereinafter Weber2).
Regarding claim 12, as discussed in the rejection of claim 1 above, the chemically strengthened first surface undergoes a first and second chemical strengthening treatment.  Weber fails to disclose the compressive stress at the first surface chemically strengthened is at least 950 MPa.  However, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  Further, Weber2 ([0032]) discloses the degree of strengthening of the glass article can be controlled by the type of glass, concentration of bath (i.e. K concentration), time in the bath and temperature.  Additionally, Weber2 (Figs. 8A-8E and [0054]-[0056]) discloses a similar process of masking followed by a first and second chemical strengthening of masked and unmasked areas.  The unmasked area 808 is similar to the first surface of Weber, since the surface 808 undergoes and first and second chemical strengthening treatment.  Weber2 discloses surface 808 can have a peak compressive stress ranging from about 300-1100 MPa.  Both Weber and Weber2 disclose masking a second surface and an unshielded first surface having a first and second strengthening.  Based on the disclosure by Weber2 that the degree of strengthening of the glass article can be controlled and the peak compressive stress ranging from 300-1100 MPa, it would be obvious to a person having ordinary skill in the art, the strength of the first surface of Weber could also be controlled and improved by controlling the degree of strengthening to result in the first surface of the chemically strengthened glass to be at least 950 MPa.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu) as applied to claim 1 above, and further in view of Weber (US 2012/0236526 – hereinafter Weber2) and Bookbinder et al. (US 2012/0135226 – hereinafter Bookbinder).
Regarding claim 13, as discussed in the rejection of claim 1 above, the chemically strengthened second surface undergoes a single chemical strengthening treatment.  Weber fails to disclose the compressive stress at the second surface chemically strengthened is at least 850 MPa.  However, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  Further, Weber2 ([0032]) discloses the degree of strengthening of the glass article can be controlled by the type of glass, concentration of bath (i.e. K concentration), time in the bath and temperature, and Bookbinder discloses compressive stresses obtained by an ion exchange of phosphate-containing glasses by ion exchange in a molten KNO3 salt bath in Table 2, during an 8 hour exchange where samples 37, 38, 48, and 49 have compressive stresses of 853 MPa, 981 Mpa, 892 MPa, and 951 MPa.  Weber, Weber2, and Bookbinder disclose a single ion exchange in a KNO3 salt bath.  Therefore, based on the teachings of Weber, Weber2, and Bookbinder, it would be obvious to a person having ordinary skill in the art, the degree of strengthening of a surface of glass article can be controlled to have compressive stresses greater than 850MPa, and in chemically strengthening a second surface in a single ion exchange salt bath in the method of Weber can be controlled and strengthening improved by controlling the degree of strengthening to result in the second surface of the chemically strengthened glass to be at least 850 MPa.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu) as applied to claim 1 above, and further in view of Prest (US 2012/0111056), Moll et al. (US 2013/0273324 – hereinafter Moll), Plumat (US 3,626,723), and Vandal (US 2004/0000168A1).
Regarding claim 14, Weber fails to disclose a fixed device that produces a curved configuration of the glass substrate during immersing.  However, as discussed in the rejection of claim 1 above, Weber ([0036]) further discloses the glass covers are typically rather thin and may be less than about 1 mm, and discloses the cover glass is for electronic devices (abstract) and ([0027]) the glass as a display glass and Chu discloses strengthened glass as a display glass having a thickness ranging from 0.1 mm to 0.55 mm.  Further, Moll ([0033] and [0083]) discloses strengthened glass articles less than 1 mm thick and strengthened glass articles configured as curved or shaped glass articles and strengthened glass used as cover sheets and/or touch screens, Plumat (abstract, Col. 2, lines 59-64 and Col. 8, lines 13-20) discloses producing a curved chemically tempered glass sheets by applying mechanical bending forces during chemical strengthening, and Prest (Fig. 2 and [0034]) discloses during an ion exchange process securing the substrate in a fixture 204.  Weber, Chu, and Moll disclose strengthened glass as a display or cover glass, Moll discloses the desired for a strengthened curved glass, and Plumat and Prest discloses features of chemical strengthening including bending during strengthening and a fixture for securing a glass substrate.  Therefore, based on the additional teachings of Moll, Plumat, and Prest it would be obvious to a person having ordinary skill in the art, the method of Weber could be modified to produce a strengthened glass configured as a curved strengthened glass during chemical strengthening fixed in a device that produces a curved configuration of the glass substrate during the immersing.  
Plumat (Col. 1, lines 55-60) further discloses applying bending forces to produce a desired curved configuration, but Weber, Chu, Prest, Moll, and Plumat fail to disclose or suggest a radius of curvature of the glass substrate in a range from about 10 mm to about 300 mm.  However, Vandal ([0018] discloses a known prior art radius of curvature for a windshield application may be as low as 200-500 mm.  Therefore, based on the additional teachings of Plumat and Vandal, it would be obvious to a person having ordinary skill in the art to produce a desired curved configuration, including known prior art bend radiuses, ranging from 200-500 mm, which overlaps Applicant’s claimed range of 10 mm to 300 mm, as claimed in claim 14.  
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu), Prest (US 2012/0111056), Moll et al. (US 2013/0273324 – hereinafter Moll), Plumat (US 3,626,723), and Vandal (US 2004/0000168A1).
Regarding claim 15, Weber (abstract) discloses9 a method of selectively strengthening glass.  Weber (Figs. 6A-6E and [0063]-[0068]) discloses cover glass 604 after a first strengthening treatment in a first heated potassium bath and forming a compressive stress surface layer 609 having a corresponding depth of compressive layer.  This strengthened cover glass corresponds to a glass substrate.  Weber discloses the bottom major surface (corresponding to a second surface) of the glass substrate is masked with shielding 606 to form a shielded portion 608, the shielded portion 608 corresponds to a second surface that is contacted with a mask over the entire second surface.  Weber discloses the top major surface (corresponding to a first surface) and edge extremities are unshielded.  Weber discloses after shielding the glass substrate, the glass substrate is treated in a second heated potassium bath for a second period of time.  While Weber fails to explicitly state the potassium bath is a molten alkali salt and the strengthening treatment includes immersing the strengthened glass substrate with shielding, Weber ([0033]) further discloses in the treating of substrates with selectively exposed surface portions in a chemical bath containing potassium (e.g. KNO3-) and submerging the cover glass in a heated potassium bath (for example a molten KNO3 – i.e. a molten alkali metal salt).  Therefore, based on the additional teachings regarding chemically strengthening by submerging a potassium bath by Weber, it would be obvious to a person having ordinary skill in the art, the second strengthening treatment of the glass substrate comprising immersing (i.e. submerging) the glass substrate.  
Weber ([0036]) further discloses the glass covers are typically rather thin and may be less than about 1 mm, and discloses the cover glass is for electronic devices (abstract) and ([0027]) the glass as a display glass.  Weber fails to disclose with enough specificity the glass substrate having an average thickness equal to or less than 0.3 mm, as claimed in claim 1 or an average thickness equal to or less than 0.2 mm, as claimed in claim 3.  However, Chu (Figs. 2, 3A, and 3B and [0018]-[0026]) discloses a method comprising immersing a glass substrate in a strengthening solution, such as potassium nitrate.  Chu discloses the glass substrate ranges in thickness between 0.1 mm and 0.55 mm, which overlaps Applicant’s claimed range of an average thickness equal to or less than 0.3 mm, as claimed in claim 1 and an average thickness equal to or less than 0.2 mm, as claimed in claim 3.  Chu discloses the glass substrate having a first surface 106 and a second surface 108 where the second surface 108 is contacted by a mask (“barrier film 104” – such as a metal film) over the entire second surface.  Chu ([0030]) further discloses the glass is used in a display device.  Both Weber and Chu disclose strengthening thin glasses for display devices in potassium nitrate and masking in the strengthening process.  Therefore, based on the additional teachings by Chu, it would be obvious to a person having ordinary skill in the art, thin glasses for display devices, such as glasses having an average thickness ranging between 0.1 mm and 0.55 mm, used for the cover glass of less than 1 mm in the strengthening method of Weber.  
Weber further discloses following the second strengthening treatment (i.e. after the immersing) the glass substrate comprises unshielded portions 610A of the cover glass, which includes the first surface, as having an enhanced depth of compressive layer DOL1 and enhanced strengthening that is deeper than the other chemically strengthened surface region 608A having a depth of compressive stress layer DOL2 and the enhanced compressive stress is greater than the compressive stress of the other chemically strengthened surface region 608A.  This provides for the glass substrate after the immersing comprises a compressive stress layer extending from the first surface of the glass substrate comprising a first depth of layer DOL1 that is greater than a compressive stress layer at the second surface.
Weber fails to disclose a fixed device that produces a curved configuration of the glass substrate during immersing.  However, as discussed above, Weber ([0036]) further discloses the glass covers are typically rather thin and may be less than about 1 mm, and discloses the cover glass is for electronic devices (abstract) and ([0027]) the glass as a display glass and Chu discloses strengthened glass as a display glass having a thickness ranging from 0.1 mm to 0.55 mm.  Further, Moll ([0033] and [0083]) discloses strengthened glass articles less than 1 mm thick and strengthened glass articles configured as curved or shaped glass articles and strengthened glass used as cover sheets and/or touch screens, Plumat (abstract, Col. 2, lines 59-64 and Col. 8, lines 13-20) discloses producing a curved chemically tempered glass sheets by applying mechanical bending forces during chemical strengthening, and Prest (Fig. 2 and [0034]) discloses during an ion exchange process securing the substrate in a fixture 204.  Weber, Chu, and Moll disclose strengthened glass as a display or cover glass, Moll discloses the desired for a strengthened curved glass, and Plumat and Prest discloses features of chemical strengthening including bending during strengthening and a fixture for securing a glass substrate.  Therefore, based on the additional teachings of Moll, Plumat, and Prest it would be obvious to a person having ordinary skill in the art, the method of Weber could be modified to produce a strengthened glass configured as a curved strengthened glass during chemical strengthening fixed in a device that produces a curved configuration of the glass substrate during the immersing.  
Plumat (Col. 1, lines 55-60) further discloses applying bending forces to produce a desired curved configuration, but Weber, Chu, Prest, Moll, and Plumat fail to disclose or suggest a radius of curvature of the glass substrate in a range from about 10 mm to about 300 mm.  However, Vandal ([0018] discloses a known prior art radius of curvature for a windshield application may be as low as 200-500 mm.  Therefore, based on the additional teachings of Plumat and Vandal, it would be obvious to a person having ordinary skill in the art to produce a desired curved configuration, including known prior art bend radiuses, ranging from 200-500 mm, which overlaps Applicant’s claimed range of 10 mm to 300 mm, as claimed.
Response to Arguments
Applicant's arguments filed against the prior art rejection of claims over Weber in view of Chu have been fully considered but they are not persuasive.   
Applicant argues the cross the figures of Weber are greatly exaggerated for ease of illustration and argues a depth of compressive stress layer of 38.6 microns that even at the smallest thickness, specifically about 1 mm, the disclosed compressive stress layers are about 3.86% or 10% (Examiner assumes Applicant is applying 100 micron depth).  Applicant further argues Chu teaches a thickness range of between 0.1 mm and 0.5 mm, but is silent as to the DOL-1.  This argument is not persuasive and appears to be a piecemeal analysis of the references.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above in the rejection of claims 1, 3, and 4 above, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress can be varied and controlled in the process of Weber.   Weber does not disclose a smallest thickness of about 1 mm, but specifically discloses the glass covers are typically rather thin and may be less than about 1 mm.  As stated above both Weber and Chu discloses glass covers.  Additionally, discussed in the rejection of claim 1 above, Weber in view of Chu provides for substrates ranging from 0.1 mm (100 microns) to 0.55 mm (550 microns) and Weber ([0046]) discloses a cover glass having an enhanced chemical strengthening depth to be about 100 microns and the other chemically strengthened layer to be about 38.6 microns, and differences may be on the order of tens of microns.  Therefore, based on the disclosures of Weber and Chu, it would be obvious to a person having ordinary skill in the art, the compressive stress layer extending inward from the first surface (i.e. enhanced strengthening depth) toward the center can be controlled and varied and such that the compressive layer extending inward toward the center is greater than 25% of the average thickness of the glass substrate.  Further, the obviousness of a compressive layer extending inward toward the center is greater than 25% of the average thickness of the glass substrate is based on the obviousness that the depth of the compressive stress can be varied and controlled in the process of Weber and  is also based on the an enhanced chemical strengthening depth of 100 microns +/- 10 microns (due to differences on the order of tens of microns) and the other chemically strengthened layer of 38.6 microns +/- 10 microns (due to differences on the order of tens of microns) taught by Weber and applied to the substrate ranges of Weber in view of Chu within Applicant’s claimed range of 0.1 mm to 0.3 mm.  A DOL1 depth of 100 microns +/- 10 microns, as taught by Weber, applied to a substrates within Applicant’s claimed range of equal to or less than 0.3 mm substrate or less than or equal to 0.2 mm substrate provides for a compressive stress layer extending inward from the first surface of the glass substrate is greater than 25% of the average thickness of the glass substrate.  (For example 90 microns/300 microns, 100 microns/300 microns and 110 microns/300 microns ranges from 0.3 to 0.37, which is ~30% to 37%  and 90-110 microns/200 microns ranges from 0.45 to 0.55, which is ~45% to 55%).  Therefore, for the reasons above, the Examiner maintains the rejection of method claims 1, 3, and 4 over Weber in view of Chu.  The rejection of claims 2-5 and 7-13 hinge upon the arguments against the rejection of claim 1 over Weber in view of Chu.  For the same reasons as discussed for the rejection of claims 1, 3, and 4, the Examiner maintains the rejections of claims 2-13.  
There are new grounds of rejection necessitated by the amendment for claims 6 and 14 and new claims 15 and 16.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741